Citation Nr: 0522798	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for patellofemoral syndrome, right knee, post 
operative, prior to June 9, 2004.

2.  Entitlement to an increased rating in excess of 10 
percent for patellofemoral syndrome, left knee, prior to June 
9, 2004. 

3.  Entitlement to an increased rating in excess of 30 
percent for patellofemoral syndrome, right knee, post 
operative, on and after June 9, 2004.

3.  Entitlement to an increased rating in excess of 20 
percent for patellofemoral syndrome, left knee, on and after 
June 9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from December 1982 to 
July 1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Montgomery, Alabama, Regional Office (RO) that continued a 20 
percent rating for right knee disability and 10 percent for 
left knee disability.  These ratings were continued by the 
Columbia, South Carolina, RO, which is now the Agency of 
Original Jurisdiction.

A rating decision in March 2005 increased the rating for 
right knee disability to 30 percent and the rating for left 
knee disability to 20 percent.  In a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law or 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
issues under appeal have accordingly been reworded as shown 
on the title page.

This matter was remanded for additional development in July 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.

It is noted that by rating of March 2005, a separate grant of 
service connection for arthritis of the left knee was 
granted.  A 10 percent rating was assigned as of June 9, 
2004.  There is no disagreement on file as to this issue.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with 
patellofemoral syndrome of the left and right knees.

2.  On June 19, 1998, range of motion of appellant's right 
knee was 0 degrees to 121 degrees.  Medical opinion assessed 
his right knee to have significant functional loss due to 
pain.  Arthritis in the right knee is not shown 

3.  On June 19, 1998, range of motion of appellant's left 
knee was 0 degrees to 146 degrees.  Medical opinion assessed 
his left knee to have moderately significant functional loss 
due to pain.

4.  Appellant's current range of motion of the right knee is 
-5 degrees to 95 degrees, with pain.  Medical opinion 
assesses his right knee to have moderate impairment secondary 
to pain and limitation of motion.  Appellant's current rating 
of 30 percent is the highest schedular rating under the 
appropriate diagnostic code.  Arthritis of the right knee has 
not been diagnosed.

5.  Appellant's current range of motion of the left knee is -
5 degrees to 110 degrees, with pain.  Medical opinion 
assesses his left knee to have mild-to-moderate impairment 
secondary to pain and limitation of motion.  Arthritis is 
separately rated.    


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the criteria for a disability rating of 30 percent, but no 
more, for patellofemoral syndrome of the right knee were met 
prior to June 9, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.20, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004).

2.  With resolution of reasonable doubt in appellant's favor, 
the criteria for a disability rating of 20 percent, but no 
more, for patellofemoral syndrome of the left knee were met 
prior to June 9, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.20, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004).
 
3.  The criteria for a disability rating in excess of 30 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.10, 4.20, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2004).

4.  The criteria for a disability rating in excess of 20 
percent for patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.10, 4.20, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in March 1998.  The 
original rating decision of August 1998, the Statement of the 
Case (SOC) in September 1998, and the Supplemental Statements 
of the Case (SSOC) in March 2003 and February 2005 all listed 
the evidence on file that had been considered in formulation 
of the decision.  RO sent appellant VCAA duty-to-assist 
letters in December 2002 and Ma 2004, after enactment of the 
VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  Finally, appellant was afforded a video hearing 
before the Board in which to personally present evidence and 
arguments in support of his claim.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual background

Appellant's service medical records are on file.  He was 
discharged due to physical disability (bilateral 
patellofemoral syndrome incurred in service, and bilateral 
pes planus existing prior to service).

Appellant submitted a claim for service connection for 
bilateral knee disability in July 1990.  A rating decision of 
August 1990 granted service connection for patellofemoral 
syndrome of both knees, with each knee being rated as 10 
percent disabled.  

Following a decision by the Board in January 1996 that found 
appellant was entitled to an increased rating of 20 percent 
for right knee disability, a rating decision in February 1996 
increased the rating for right knee disability to 20 percent 
and continued the rating for left knee disability as 10 
percent.  

Appellant submitted the instant request for increased rating 
in March 1998.

Appellant had a VA medical examination in June 1998.  The 
examiner recorded appellant's medical history.  Appellant 
reported that right knee surgery (patella tenoplasty) that 
was performed in 1990 helped for two months, but the knee 
became worse than it was before surgery.  Appellant had not 
undergone left knee surgery.  Appellant had a right knee 
brace prescribed three years previously, and a left knee 
brace prescribed two years previously.  Appellant stated that 
the braces were helpful, and he denied use of a cane or 
crutch.  Appellant reported daily bilateral knee pain when 
working.  The left knee pops at times.  Both knees lock up 
occasionally, most recently six weeks previously.  Both knees 
give way every few days, although the right more so than the 
left; appellant sometimes falls as a result.  Both knees 
swell intermittently, right worse than left.  Appellant 
stated that he could walk approximately 100 yards, or stand 
for 5 to 10 minutes, before pain begins.  Appellant lost 
approximately two weeks of work during the past year due to 
knee problems.  

On examination, the left knee showed pain on pressure and 
movement over the patella on extension.  Stability of the 
left knee was good, and there was no tenderness or swelling.  
There was some question of whether there was increased 
mobility of the right and left patellae.  Range of motion of 
the right knee was 0 degrees extension and 120 degrees 
flexion.  Range of motion of the left knee was 0 degrees 
extension and 146 degrees flexion.  X-rays of both knees, 
including tangential views, were reported as normal.  The 
examiner's diagnoses were (1) recurrent dislocating right 
patella, status post right patella tenoplasty and (2) 
bilateral patella instability.  The examiner stated that 
functional loss due to pain was significant in the right knee 
and moderately significant in the left knee. 
 
RO issued a rating decision continuing the current ratings 
(20 percent right knee and 10 percent left knee) in August 
1998.

Appellant submitted a Notice of Disagreement (NOD) in 
September 1998.  The NOD asserted that appellant's knees were 
both swollen and tender, that appellant was unable to stand 
for more than 10 minutes at a time, and that appellant used 
leg braces.  He submitted a VA Form 9 in November 1998 that 
cited increasing problems with both knees giving out, and 
with swelling and tenderness of both knees.

VA orthopedic clinic notes dated July 1999 show complaint of 
grade six bilateral knee pain.  In November 1999, the 
orthopedic clinic noted grade 7 pain, noted that appellant 
was using bilateral knee braces, and noted that anti-
inflammatories had helped the pain.

Appellant reported to the VA clinic in November 1999 on 
referral from his employer, because his knee instability was 
causing him to fall frequently.
Appellant stated that it had become increasingly difficult to 
stand up while working, and to walk without pain.

VA clinical notes show that appellant was treated for knee 
condition in February 2000.  On examination, there was 
moderate clicking, and both patellae were observed to float.  
Pain was grade 5 with passive range of motion of both knees.  
The clinician's impression was osteoarthritis, joint pain in 
both knees, and floating patellae.  X-rays confirming the 
impression are not of record.
 
Appellant had an annual VA physical examination in June 2000, 
during which he complained of pain in both knees.  The 
clinician observed crepitus in both knees, without edema.  
The clinician's impression was degenerative joint disease of 
both knees. He was given a prescription for a nonsteroidal 
anti-inflammatory medication.

Appellant's employer submitted a letter to VA in July 2000 
stating that appellant had missed work on 29 days in 1999 due 
to knee problems or medical appointments, and that he missed 
work on 18 occasions in the first six months of 2000.  
Appellant was currently on light duty because he was unable 
to climb ladders, bend, or carry heavy objects due to his 
knee problems.

Appellant testified in a videoconference hearing before the 
Board in July 2000.  Appellant stated that his knees tended 
to give out at least two to three times per week; he would 
also experience swelling all the time (page 3).  Appellant 
had knee pain which could be worse depending on the activity, 
but level six on a ten-point scale when appellant was 
relatively sedentary (page 3-4).  Appellant had to sit down 
frequently during the day, could no longer climb stairs, and 
had difficulty driving long distances (page 4).  Appellant 
also had difficulty sleeping due to his knee problem (page 
4).  Appellant has been diagnosed with arthritis in both 
knees, and he takes pain medication and anti-inflammatories 
in consequence (page 6).    

Appellant received VA clinical treatment for chest pains in 
October 2003, during the course of which he had a physical 
examination.  Examination of the extremities showed that 
appellant was wearing knee braces and that movement was 
mildly painful to both knees.

Appellant had a VA medical examination of the knees in June 
2004.  The examiner reviewed the C-file and noted appellant's 
medical history in detail.  Appellant reported that he had 
last worked in 2000 and that he had been rejected for Social 
Security disability at least three times.  Appellant was 
observed to wear hinge braces on both knees but not to use 
cane or crutches.  

Appellant complained of current grade 8 pain in the right 
knee, continuous, with associated stiffness, swelling, 
occasional heat, instability, and fatigability.  Pain was 
increased by extensive standing or walking, and was 
exacerbated by cold weather.  Flare-ups occurred at least six 
times per month, lasted at least three days, and caused pain 
to intensify to grade 10.  Examination of the right knee 
showed effusion, and also showed crepitus when walking.  
Right knee flexion was to 95 degrees, with increasing pain 
beginning at 90 degrees.  Extension was to -5 degrees.  The 
examiner's assessment of the right knee was patellofemoral 
syndrome, status post Slocum procedure, with moderate 
impairment secondary to pain and decreased range of motion.    

Appellant complained of current grade 5 pain in the left 
knee, continuous, with associated weakness, stiffness, and 
occasional swelling.  The left knee would sometimes give out.  
Left knee pain would flare to intensity of grade 7 at least 
two to three times per month, and this would last for two 
days.  Left knee flexion was to 110 degrees, with pain after 
90 degrees.  Extension was to -5 degrees.   The examiner's 
assessment of the left knee was patellofemoral syndrome 
(minimal degenerative changes) with mild-to-moderate 
impairment secondary to pain and decreased range of motion.  
(As noted a separate rating for arthritis of this knee has 
been assigned.)

In March 2005, RO issued a rating decision that increased the 
rating for right knee patellofemoral syndrome to 30 percent.  
The rating decision increased the rating for left knee 
patellofemoral syndrome to 20 percent, and also granted 
separate service connection for degenerative changes of the 
left knee, rated as 10 percent disabling.

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).  However, specifically in regard to Recurrent 
Subluxation or Lateral Instability of Knee (Diagnostic Code 
5257): this diagnostic code, in and of itself, is not 
predicated on functional loss, so the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 
7 (1996).

The Board is obligated to evaluate the probative value of all 
medical and lay evidence. Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  The Board has accordingly 
reviewed the entire file.  However, the Board is not required 
to discuss all evidence, when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).  For purpose of the discussion below, the 
Board will look to the VA medical examination of June 2004 
for current objective medical evidence of the severity of 
appellant's disabilities.   

Disabilities of the leg and knee are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  The diagnostic 
codes specifically applicable to a disability for 
patellofemoral syndrome are Diagnostic Code 5257 (other 
impairment of the knee, recurrent subluxation and 
instability), Diagnostic Code 5260 (limitation of flexion of 
the leg), and Diagnostic Code 5261 (limitation of extension 
of the leg). 

The rating criteria for Diagnostic Code 5257 (other 
impairment of the knee, recurrent subluxation or lateral 
instability) are as follows.  For a rating of 10 percent: 
slight impairment.  For a rating of 20 percent: moderate 
impairment.  For a rating of 30 percent: severe impairment.

The rating criteria for Diagnostic Code 5260 (limitation of 
flexion) are as follows.  For a rating of 10 percent: flexion 
limited to 45 degrees.  For a rating of 20 percent: flexion 
limited to 30 degrees.  For a rating of 30 percent: flexion 
limited to 15 degrees.  

The rating criteria for Diagnostic Code 5261 (limitation of 
extension) are as follows.  For a rating of 10 percent: 
extension limited to 10 degrees.  For a rating of 20 percent: 
extension limited to 15 degrees.  For a rating of 30 percent: 
extension limited to 20 degrees.  For a rating of 40 percent: 
extension limited to 30 degrees.  For a rating of 50 percent: 
extension limited to 45 degrees.  

Evaluation of right knee prior to June 9, 2004

For appellant's condition prior to June 9, 2004, the Board 
looks primarily at the VA medical examination of June 19, 
1998, since that is the most current examination providing 
range of motion measurements; the Board will also consider 
clinical treatment notes and appellant's testimony to the 
extent that these contradict or supplement the medical 
examination report.

Unfortunately, the VA examiner in June 1998 did not use the 
schedular terms "slight," "moderate," and "severe."  
Instead, he used the terms "significant" and "moderately 
significant."  For the purposes of this decision, the Board 
equates the examiner's term "significant" with the 
schedular term "severe" and equates the examiner's term 
"moderately severe" with the schedular term "moderate."
  
In June 1998, the VA medical examiner assessed appellant as 
having a "significant" functional loss in the right knee 
due to pain.  This includes range of motion as well as 
reported instability.  As noted above, the Board equates the 
examiner's term "significant" to the schedular term 
"severe."  Under Diagnostic Code 5257, "severe impairment" 
is entitled to a rating of 30 percent, and the Board finds 
that this is the appropriate schedular rating under this code 
prior to June 9, 2004.  As noted above, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply to Diagnostic Code 5257, 
per Johnson v. Brown, 9 Vet. App. 7 (1996).

Appellant's measured right knee flexion in June 1998 was 121 
degrees.  This is not compensable under Diagnostic Code 5260.   

Appellant's measured right knee extension in June 1998 was 0 
degrees.  This is not compensable under Diagnostic Code 5261.

Based on the analysis above, the Board finds that the 
appropriate rating for right knee disability was 30 percent 
prior to June 9, 2004.  It is not shown by X-ray findings 
that he has arthritis of the knee, which would provide a 
potential basis for a separate rating.  There might be no 
increase however, as consideration of limitation of motion is 
undertaken within the current examiner's findings.  Separate 
ratings for the minimal instability shown, with limitation of 
motion not to a compensable degree might not provide a higher 
rating.  In any event, there is no basis for a higher rating 
as the case now stands.

Evaluation of left knee prior to June 9, 2004

In June 1998, the VA medical examiner assessed appellant as 
having a moderately significant functional loss in the right 
knee due to pain.  As noted above, the Board has equated the 
examiner's term "moderately significant" with the schedular 
term "moderate."  Under Diagnostic Code 5257, "moderate 
impairment" is entitled to a rating of 20 percent, and the 
Board finds that this is the appropriate schedular rating 
under this code as of June 19, 1998.  As noted above, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to 
Diagnostic Code 5257, per Johnson v. Brown, 9 Vet. App. 7 
(1996).

Appellant's measured left knee flexion in June 1998 was 146 
degrees.  This is not compensable under Diagnostic Code 5260.   

Appellant's measured left knee extension in June 1998 was 0 
degrees.  This is not compensable under Diagnostic Code 5261.

Based on the analysis above, the Board finds appellant was 
entitled to a rating of 20 percent for left knee disability 
prior to June 9, 2004.

Evaluation of right knee on and after June 9, 2004

For appellant's condition on and after June 9, 2004, the 
Board looks primarily at the VA medical examination of June 
2004.  There is no medical evidence subsequent to that 
examination to supplement or contradict the observations of 
the examiner.

In June 2004, the VA medical examiner assessed appellant as 
having a moderate impairment of the right knee secondary to 
pain and decreased range of motion.  Under Diagnostic Code 
5257, "moderate impairment" is entitled to a rating of 20 
percent, and the Board finds that this is the appropriate 
schedular rating under this code.  As noted above, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to 
Diagnostic Code 5257, per Johnson v. Brown, 9 Vet. App. 7 
(1996).

Appellant's measured right knee range of flexion in June 2004 
was 95 degrees, with pain beginning at 90 degrees.  This is 
not compensable under Diagnostic Code 5260.   The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca apply to Diagnostic 
Code 5260, but pain on range of motion was the basis for the 
award under Diagnostic Code 5257, so an award for pain or 
fatigability under Diagnostic Code 5260 would constitute 
pyramiding.

Appellant's measured right knee range of extension in June 
2004 was -5 degrees.  This is not compensable under 
Diagnostic Code 5261.  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca apply to Diagnostic Code 5261, but pain 
on range of motion was the basis for the award under 
Diagnostic Code 5257.  An award for pain or fatigability 
under Diagnostic Code 5261 would therefore constitute 
pyramiding.

Given that appellant already has the highest schedular rating 
(30 percent) under Diagnostic Code 5257, the Board finds that 
there is no basis on which a higher rating can be assigned 
for this disability.  Again, the rating assigned contemplates 
the limitation of motion in the absence of arthritis, as 
discussed above in the section raising the right knee rating 
prior to June 9, 2004.

Evaluation of left knee on and after June 9, 2004

In June 2004, the VA medical examiner assessed appellant as 
having a mild-to-moderate impairment of the left knee 
secondary to pain and decreased range of motion.  Under 
Diagnostic Code 5257, "slight impairment" is entitled to a 
rating of 10 percent, and a "moderate impairment" is 
entitled to a rating of 20 percent.  The Board finds that 20 
percent, but not more, is the appropriate rating under this 
code.  
As noted above, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
do not apply to Diagnostic Code 5257, per Johnson v. Brown, 9 
Vet. App. 7 (1996).

Appellant's measured left knee range of flexion in June 2004 
was 110 degrees, with pain beginning at 90 degrees.  This is 
not compensable under Diagnostic Code 5260.  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca apply to Diagnostic 
Code 5260, but pain on range of motion was the basis for the 
award under Diagnostic Code 5257, so an award for pain or 
fatigability under Diagnostic Code 5260 would constitute 
pyramiding.

Appellant's measured right knee range of extension in June 
2004 was -5 degrees.  This is not compensable under 
Diagnostic Code 5261.   The provisions of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca apply to Diagnostic Code 5261, but pain 
on range of motion was the basis for the award under 
Diagnostic Code 5257.  Accordingly, an award for pain or 
fatigability under Diagnostic Code 5261 would constitute 
pyramiding.

Given the analysis above, the Board finds that appellant's 
left knee disability more closely approximates the schedular 
criteria for the current (20 percent) rating.  There is no 
indication that his disability is severe, so the higher 
rating of 30 percent (which is the highest rating available 
under Diagnostic Code 5257) is not warranted.  (Moreover, a 
higher rating would have to be based instability as a 
separate rating for limitation of motion due to arthritis has 
been assigned.

Extraschedular rating

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, appellant has testified that his knee condition 
made it difficult for him to pursue his job, and his employer 
submitted evidence that appellant was a frequent absentee 
consequent to seeking medical attention, but the record does 
not show a marked interference with employment to a greater 
degree than that envisioned under the rating schedule.  There 
is no indication of frequent periods of hospitalization for 
knee condition.  The Board accordingly finds that 
extraschedular compensation is not appropriate in this case.

Benefit of the doubt 

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  

The evidence of record shows that as of June 19, 1998, the 
manifestations of appellant's service-connected right knee 
disability and left knee disability more closely approximated 
the criteria required for the higher ratings (30 percent and 
20 percent respectively).  The benefit-of-the-doubt rule 
therefore applies to those claims, and higher rating is 
assigned as of June 19, 1998.

However, the evidence of record also shows that the current 
manifestations of appellant's service-connected knee 
disabilities more closely approximate the criteria for the 
present ratings (30 percent right knee and 20 percent left 
knee).  The evidence accordingly preponderates against a 
claim for ratings higher than 30 percent and 20 percent, and 
the benefit-of-the-doubt rule does not apply to those claims. 






	(CONTINUED ON NEXT PAGE)




ORDER

A rating of 30 percent, but no more, is awarded for 
patellofemoral syndrome of the right knee, prior to June 9, 
2004, subject to the law and regulations governing the award 
of monetary benefits.  

A rating of 20 percent, but no more, is awarded for 
patellofemoral syndrome of the left knee, prior to June 9, 
2004, subject to the law and regulations governing the award 
of monetary benefits.

A rating in excess of 30 percent for patellofemoral syndrome 
of the right knee is denied.     

A rating in excess of 20 percent for patellofemoral syndrome 
of the left knee is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


